                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

ROBERT TILLEY,                                    )
                                                  )
             Petitioner,                          )            Nos.    3:12-CR-91-PLR-HBG
                                                  )                    3:15-CV-451-PLR
v.                                                )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
             Respondent.                          )

                                           JUDGMENT

       For the reasons expressed in the accompanying memorandum and order filed herewith, it

is ORDERED and ADJUDGED that the motion [Doc. 119] by federal prisoner Robert Tilley for

post conviction relief pursuant to 28 U.S.C. § 2255 is DENIED and DISMISSED WITH

PREJUDICE.

       If Petitioner files a notice of appeal from this judgment, such notice of appeal will be treated

as an application for a certificate of appealability which is DENIED pursuant to 28 U.S.C. §

2253(c)(2) and Fed. R. App. P. 22(b) because he has failed to make a substantial showing of the

denial of a federal constitutional right. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3)

and Fed. R. App. P. 24 that any appeal from this judgment by Petitioner would be frivolous and

not taken in good faith.

       SO ORDERED.

       ENTER:
                                               __
                                               ______________________________________
                                                _____
                                                    _____
                                                        ___________
                                                                  ___
                                                                    _____
                                                                        __________
                                               UNITED
                                               UNITED STATES
                                                       STAATESS DISTRICT
                                                                DIS   CT JUDGE
                                                                  STRIC
ENTERED AS A JUDGMENT

/s/ JOHN L. MEDEARIS
CLERK OF COURT
